 (648DECISIONS OF NATIONAL LABOR RELATIONS BOARDa unit appropriate for the purposes of collective bargaining within the meaningof Section 9(b) of the Act,and WE WILL embody any agreement reached ina signed agreement.All our employees are free to become or remain,or to refrain from becoming orremaining,members of the above-named or any other labor organization.NORTHWESTERN ENGINEERING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for.60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board'sRegional Office, SecondFloor,Commerce Building,744 NorthFourth Street,Milwaukee,Wisconsin, Tele-phone No.272-8600,Extension 3860.Itainbo Photo Color, Inc.andLocal Union No. 214,AmalgamatedMeat Cutters and Butcher Workmen of North America, AFL-CIO.Case No. 16-CA-f382.May 4,1966DECISION AND ORDEROn February 9, 1966, Trial Examiner William J. Brown issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and is engaging in certain unfair laborpractices alleged in the complaint and recommending that it ceaseand desist therefrom and take certain affirmative action, as set forthin the attached Trial Examiner's Decision.The Trial Examiner alsofound that the Respondent has not engaged in certain other unfairlabor practices, as to which he recommended that the complaint bedismissed.Thereafter, the Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Order.]-1In the absence of exceptions, we adopt proformathe Trial Examiner's dismissal ofthe portions of the complaint relating to Respondent's adoption of a no-solicitation ruleand to the alleged threats on July 8 and 9.158 NLRB No. 71. RAINBO PHOTO COLOR, INC.649TRIAL EXAMINER'S DECISIONThis proceeding under Section 10(b) of the National Labor Relations Act, asamended, hereinafter referred to as the Act, was heard before Trial ExaminerWilliam J. Brown at Lawton, Oklahoma, on October 19 and 20, 1965.1 The under-lying charge of unfair labor practices had been filed June 28 by the above-indicatedcharging party, hereinafter sometimes referred to as the Union, with due servicethereof on the above-indicated Respondent hereinafter sometimes referred to as theCompany. The complaint herein was issued August 13 by the General Counsel oftheNational Labor Relations Board acting through the Regional Director forRegion 16. It alleged, in addition to jurisdictional matter, that the Company hasengaged in unfair labor practices within the scope of Section 8(a) (1), (3), and (5) 2of the Act.The Company's duly filed answer admits the jurisdictional and certainother allegations of the complaint, and denies the commission of the unfair labor prac-tices alleged.At the hearing the parties appeared as noted above and participated with fullopportunity to present evidence and argument on the issues. Subsequent to theclose of the hearing, briefs were filed on behalf of the General Counsel and theCompany. These briefs have been fully considered.Upon the entire record hereinand on the basis of my observation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT EMPLOYERThe pleadings and the evidence herein indicate and I find that the Company,organized and existing under the laws of the State of Oklahoma, has its principaloffice and place of business at Lawton, Oklahoma, where it is engaged in the businessof photograph finishing and processing.During the 12-month period precedingissuance of the complaint, a representative period, the Company purchased andreceived goods and materials valued in excess of $50,000 directly from supplierslocated outside the State of Oklahoma. I find, as the Company concedes, that it isan employer engaged in commerce within the purview of Section 2(6) and (7) ofthe Act.The volume of such commerce suffices to warrant and require the exerciseof jurisdiction on the part of the Board.II.THE LABOR ORGANIZATION INVOLVEDI find, in accordance with the allegations and admissions of the pleadings, thatthe Union is a labor organization within the purview of Section 2(5) of the Act.M. THE UNFAIR LABOR PRACTICESA. Introduction to the issuesThe Company, a licensee of Eastman Kodak, is engaged in the processing of colorand black and white film used by amateur photographers, turned in to various com-mercial enterprises in the area and thence delivered to the Company for processingand return to the photographers through the intermediate enterprises. Its principalexecutive officer is E. B. Lacy, chairman of the board, whose principal activity isthe management of three retail furniture stores in the Lawton area which he activelysupervises,3 leaving the operation of the Company to Bob Bolles, general managerand sales manager, and Bob Huff, general plant manager, their supervisory statusunder the Act being conceded by the answer herein.The evidence indicates that sometime in January there were some general conver-sations among employees 4 relative to the possibilities of representation by a labororganization although at this stage it does not appear that any particular union wasmentioned.These talks continued into the spring.On May 11 a group of fiveDates hereinafter relate to the year 1865 unless otherwise noted.2Allegations relating to Section 8(a) (5) were deleted on,motion of the General Counselat the outset of the hearing.8 One of Lacy's Lawton stores is near,the Company's plant and Lacy drops in at theCompany several times a week for short-periods, apparently more to keep generally in-formed than actively to direct the operations.The testimony of General Counsel'switnesses Brandt and Patrick indicates that atmaterial times there were about 22 employees in the Company's operation.This appearsreasonable as an estimate and is not refuted by any evidence from company sources. 650DFCISIONS OF NATIONAL LABOR RELAZIONS BOARDemployees, Charles Brandt, Carson Miller, Richard Abney, Neil Sayre, and ArthurHill presented Lacy with a written protest against Rambo's pay standardsLacy,in effect, turned their plea over to Huff and BollesShortly thereafter,Huff andBolles informed the group that their hands were tied, that the Company did all itcould by arranging as many hours of work as was possibleShortly before the incident of the written pay protest, the Company had rehireda former employee, Patricia Runyan, sometime in AprilShe appears to have beenthe one who spurred the employees who had been discussing collective representa-tion in general terms to thinking in terms of concrete action looking to representationby a unionOn the night of Friday, June 18, four employees, Patricia Runyan, Dorene Bailey,Stella Kair, and Marjorie Buttram met with Edmond Buttram, husband of Marjorieand a union representative, at the Buttram homeThe group decided to stage abarbecue at an area park the following night to sound out employee sentiment respect-ing union representationAll eight employees present at the barber ue signed authori-zation cards for the UnionFollowing the barbecue Runyan and others called onemployees that night and the following day, Sunday, to ascertain their views onunion representationThey secured some additional authorization card signaturesThat night, apparently about 9 30 p in employee Carson Miller informed Bolles ofthe union organization progress, Bolles telephoned Huff at 7 30 a in the followingdayIn the meantime, near the close of the workday on Friday, June 18, there hadbeen an incident in the plant involving a reprimand by Huff to employees Runyan,Bailey, Lee, and Kerr as a result of which they complained to LacyThis was fol-lowed by a later talk between Huff and the group which terminated with 1 referenceto Runyan's leaving the Company's employ 5On Monday morning, June 21, Huff concededly engaged in some questioning ofemployees with respect to their interest in the UnionLater in the morning, Runyanwas given a paycheck and releasedA few weeks later, on July 8 and 9, Bolles held meetings with employees in whichhe raised certain possible difficulties engendered by union representation, he alsoposted and distributed a notice to all employees promulgating a rule prohibitingsolicitation or discussion, for or against the Union, on work timeThe issues arising from the foregoing generalized factual presentation relate tothe General Counsel's allegations that the Company engaged in unfair labor practicesin the nature of interference, restraint, and coercion through (1) Huff s questioningof employees on the morning of June 21, (2) Bolles' allegedly threatening employeesin the course of his July 8 and 9 discussions, (3) the adoption of the no solicitationrule, and (4) unlawful discrimination in the June 21 termination of RunyanB Interference, restraint, and coercion1Huff's questioning of employees on June 21The evidence leaves no doubt but that, as the Company's brief puts it Huff "inter-view[ed] employees concerning Union activity" on June 21General Counsel'sbrief points to the testimony of five employee witnesses as establishing the fact ofsystematic interrogation not shown to be noncoercive in purpose or intentGeneralCounsel relies onS S Logan Packing Company,152 NLRB 421, and, as a parallelN L R B v Camco, Inc340 F 2d 803 (C A 5) Respondent points toMiddle-town Manufacturing Company, Inc,141 NLRB 234As noted above, Huff was informed of union activity by a telephone call fromBolles about 7 30 a in on June 21Sometime after his arrival at the plant thatmorning, according to Huff's account, he asked several employees about this develop-ment and in this connection asked employee Miller what he knew about the Union,asked employee Doreen Bailey if she could help him out by telling him about theunion activity, and asked the same questions of several othersAt least some of theinterviews were conducted after employees were called into Bolles' officeGeneral Counsel piesented several witnesses to testify as to Huff's interrogationson the morning in questionCharles Brandt testified that sometime about 9 30 a inon that day Huff came to him in the color processing room and asked if he hadheard anything about a union to which Brandt finally replied that he and severalothers had signed union cardsAccording to Brandt Huff asked specifically ifemployees Karr, Terrell, and Runyan had signed cards5 This is morefully developed below RAINBO PHOTO COLOR, INC.651Carson Miller related that about 10 a.m. on the same day Huff asked him gener-ally about the Union and specifically if Miller had signed a card.Neil Sayre testifiedthat on or about June 23 or 24 6 Huff called him into the office and asked if he knewanything about the Union.This conversation was then terminated by the interrup-tion of a third person.Curtis Patrick attributed substantially the same inquiry toHuff on the same date.Huff concedes that he asked several employees what they knew about the Union.I credit the testimony of Brandt and Miller that Huff went further and asked specifi-cally as to the identity of card signers.Respondent's reliance onBlue Flash Express,Inc.,109 NLRB 591, is misplaced since the instant case does not appear to presentindications of innocence of purpose in the inquiry nor the assurances of nonreprisalwhich distinguish theBlue Flashprecedent.Middletown Manufacturing Company, Inc., supra,- isa more troublous precedent.There, however, the union campaign was openly advertised by the union itself withpublished details as to the names of its employee organizers and open discussionthroughout the plant frequently initiated by questions from the employees them-selves.I regardMiddletown Mfg.as not controlling in the present case.I find and conclude that on the morning of June 21 Huff questioned employeesconcerning the progress of the Union and whether they and others had signed cardssupporting the Union and that thereby the Company engaged in an unfair laborpractice within the scope of Section 8 (a) (1) of the Act.2.Bolles' meetings of July 8 and 9The complaint alleges in paragraph 7(b) that on or about July 8 Bolles threatenedemployees with loss of overtime, wages, and other benefits as a consequence of theirsupport of the Union.The evidence establishes that on July 8 and 9 Bolles con-'ductedmeetings r for all employees in his office. It also clear"ly appears that atthesemeetings copies of a "Notice to All Employees" 8 was distributed.Bolles'testimony indicates that he called the meetings after receiving reports from two(unnamed) employees as to threats by union supporters as to adverse consequences,of failing to climb aboard the bandwagon. I credit Bolles' accountas to the reasonsimpelling the calling of the meetings.In the course of the meetings Bolles discussed the possible adverse consequences,of union representation arising from an expectable union demand for a job classifi-cation system.The evidence clearly establishes that a strict classification system couldbe a matter of serious concern to employees of Rainbo in view of the fact that largenumbers of employees work in several classifications and lend : hand throughoutthe plant wherever they are needed and have the abilities to assist where help isneeded.For the General Counsel, Curtis Patrick testified concerning the July 8 ,meeting.His account is that copies of the notice were circulated and that Bolles stated thatthe Company had the sole right to determine who would be employed. Brandt alsotestified to more or less casually dropping in on the second meeting, that of July 9,and hearing Bolles state to a female employee that if her particular job requiredonly 3 or 4 hours for its completion she would have to punch out at the end of suchperiod.Brandt also testified that at the July 9 meeting, Bolles informed the group of sixemployees (plus Huff) that the Company had the right to hire and fire and theUnion had no such right.He also testified that Bolles cautioned employeesagainstthe adverse possibilities of a rigid system of job classification such as might be sought'by a labor organization and pointed out the potential danger of such a classificationsystem in the Rainbo operation where substantial doubling up of employee taskswas the rule of life.I credit Bolles' testimony to the effect that his statements concerning the hiringand firing prerogatives of the Company were prompted by reports of threats byunion adherents of the dire consequences of failingto sign unioncardsduring the-campaign.I also credit his account that his statements as to his understanding as6 It appears most probable that the date involved was actually June 21.7 The second meeting was conducted, apparently, to insure that all employees receivedthe message as to the Company's position on the matters discussed.8 The question as to whether the promulgation of this notice amounted to the establish-ment of an illegal infringement on rights guaranteed in Section 7 of the Act is discussedinfra,,section 3. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the way in which rigid classifications would work to the detriment of Rainboemployees were prompted by questions from employees as to the establishment ofa classification system under union representation.I find and conclude that Bolles' statements during the July 8 and 9 meetings arenot shown to have been other than legitimate discussion of the possible adverseconsequences of union representation without the expression of a determination onthe part of the Company to wreak them on employees as a reprisal for selecting theUnion as their representative.3.The no-solicitation ruleOn July 8 Bolles posted on the bulletin board and distributed to employees thefollowing:NOTICE TO ALL EMPLOYEESAll employees of Rainbo Photo Color, Inc. are directed and instructed notto solicit Union memberships and not to discuss Union memberships and notto discuss union manners [sic.] (either for or against the Union) while on work-ing time, on company property.Your attention is directed to the fact that violation of this rule will necessarilyinterfere with both the work of the employee violating the rule and the work ofother employees of the Company; and you are, therefore, notified that anyemployee violating this rule will be subject to immediate discharge.(S)Bob BollesBob HuffThe General Counsel's position is that although a rule against union solicitationduring work time is presumptively valid, the presumption of validity is rebutted inthe instant case by indications of antiunion motivation.Thus the General Counselpoints out that the prohibition is limited to union solicitations and was adopted inthe course of a union organizational drive.He also contends that the evidenceindicates that the Company had long permitted solicitations for other purpose oncompany property during worktime.General Counsel relies on the authority ofThe Wm. H. Block Company,150 NLRB 341, and 153 NLRB 616; andWard Manu-facturing, Inc.,152 NLRB 1270. Respondent points toJames Hotels Company,a Corporation, d/b/a Skirvin Hotel and Skirvin Tower,142 NLRB 761, and to theinherent difference between union solicitation and such low pressure campaigningas that of certain merchandise vendors who might be tolerated on the premises.With respect to solicitation by commercial vendors General Counsel'switnessDoreen Bailey testified that both before and after July 8 it was the custom and prac-tice in the plant to permit the Avon cosmetic and Fuller Brush salesmen to makesalesin the plant during worktime. Stella Karr testified to the same effect, thatsolicitation during work hours was permitted both as the Avon and Fuller Brushrepresentatives and as to an elderly gentleman purveying sorghum. It appears thatAvon also made deliveries in the plant whereas Fuller delivered to the buyers' homes.Bolles testified that he had no knowledge of any such solicitations until the weekprior to the hearing when he observed the Avon lady with employees during theirlunch hour.Huff testified that it had become an established custom to permit theAvon representative access to the premises and that the Fuller Brush representative,as a former employee, was allowed certain privileges of selling in the plant.The evidence leaves no doubt that the promulgation of the rule in question wasdirected solely at solicitation for or against the Union in its campaign.There alsoisno doubt but that the Avon, Fuller Brush, and sorghum salesmen were allowedin the plant both before and after the union organizational drive.The plant opera-tions here are not shown to be routine, repetitive assembly line in character, on thecontrary they involve frequent movement about the plant and frequent breaks dur-ing the workday.The circumstances of the plant operation are such that the occa-sional entrance of the Fuller or Avon salespeople could be carried out with a mini-mum of discussion and most probably no occasion for altercation.The matter ofpro or con union solicitation is inevitably more disruptive.The fact that the Com-pany may have used worktime to present certain arguments against union represen-tation does not in itself invalidate the rule.James Hotel Company, supra; N.L.R.B.v.United Steelworkers of America, CIO (Nutone, Inc.),357 U S. 357. It is notentirely without significance that the rule prohibits solicitation both for and againstthe Union. I conclude that the adoption of the no-solicitation rule did not constitutean unfair labor practice in the circumstances of thiscase, including assurances offreedom tosign cards and reportsof threatsfor not signing. RAINBO PHOTO COLOR, INC.653C. The termination of Patricia RunyanThe complaintallegesthat the Company discharged employeePatricia Runyanon or about June 21 because she engaged in activities in support of the Union. TheCompany's answer denies these allegations; it does not set forthany affirmativedefense.The evidence and the posthearing briefs discuss the question as to whetherin fact Runyan voluntarily quit the Company's employ on the afternoon of Friday,June 18 .9 I find and conclude that Runyan was in fact discharged and that the evi-dence preponderates in favor of the conclusion that she was discharged because ofher activity on behalf of the employees' campaign in support of the Union.My rea-sons are set forth hereinafter.Patricia Runyan is shown by all the evidence herein to be a vibrantly extrovertedpersonality.Her employment history commenced about age 17 with a 3-year termof supporting herself through the last years of high school.Soonafter this workshe became initially employed by the Company sometime in December 1961 as acolor checker in the main plant area.At that time the Company was under thegeneral management of a Castleman who, at the time Runyan found it necessary toresign inApril 1963 because the chemicals were adversely affecting her pregnancy,informed her that she would be welcome to return when she was able to do so.Runyan was rehired in November 1963 by Huff and Bolles and performed mis-cellaneous production jobs and, ultimately, office work under Bolles direction. Sheresigned this work in August 1964 because of the illness of her child.At various times after this August 1964 quit, Runyan called on Huffand Bollesand raised the question of coming back to work for the Company.Huff testified,and I credit him in this regard, that he felt dubious about rehiring her because shewas a firebrandor, ashe put it, hard to manage.He mentioned to her her proclivi-ties in this regard. In any event I credit her testimony that Huff, irrespective of hisdoubts, promised to call her if an opening occurred.Soon thereafter, apparently about April 8, Huff called her to return to work.Theemployment available for her at thistimewas in connection with an advertising-by-circular campaign which called for her to work in an isolated area in the garagesection of the plant.Huff testified that he informed her that the work would be parttime, that she would be kept apart from other employees and that she would be keptunder surveillance to prevent any disruption of the work of others.Runyan deniedbeing told that the work would be part time. In any event, Respondent's Exhibit 6,her payroll record, shows that the volume of her work was by no meansinsubstan-tial.The evidence also reveals that on the completion of the promotional work inthe garage she was transferred back to the main plant where she worked as a trouble-shooter 10 and also performed color checking, this latter task involvingher occasionalpresence in the printrooms to consult with color printers.11On the basis of all theevidence, I credit the testimony of Huff that Runyan was wont to spendsubstantialperiods of time in one or another of the color printrooms under circumstancesestablishing that she was not solely concentrating on her workassignments whiletherein but, rather, engagedin personal socializing.Runyan's deficiencies, all of which appear to stem from her apparently unbridledextroversion, appear to have been a particular source ofconcern to Huff during themonth of May. I credit her testimony, which isgenerally compatible with that ofHuff, that she was rebuked several times for her loud mouth and profanityand alsofor spending too much time in the color printrooms where sheengaged in loud talkwith other female employees. It appears that this facet of hersituation was notregardedas groundsfor discharge at that timeas isevidenced by the friendly natureof a wager made by Huff that she couldn't keep her mouth shut for a day. Runyanwon the wager by the device of "overcompensating," a Coventry-type treatmentwhich Huff found equally distasteful.9 During the course of argument on the Company's motion to dismiss at the conclusionof General Counsel's case in chief, I pointed to testimony raising the possibility of an issueas to whether there had been a voluntary quit on Runyan's part on the Friday precedingher alleged discriminatory discharge.10 The term"troubleshooter"as used in the Company's plant has reference to the opera-tor of a particular piece of equipment designed to sort defective prints from a completedsupply by means of scanning the corresponding negatives.n The evidence indicates that the Company normally employs three color printers.One of these,Doreen Bailey,appears to have been one of the leaders in soliciting cards forthe Union and also to have been frequently engaged in"gab-feats"with Runyan,usuallyin Doreen Bailey's printroom. 654DECISIONSOF NATIONAL LABOR RELATIONS BOARDAs noted above there had been some general rumblings among employees aboutcollective representationToward the end of May, in the course of one such dis-cussion,Runyan spoke up in favor of actionOn Friday, June 18 Huff assembled Runyan and her coworkers Bailey, Lee, andKarr in Bailey's prmtroom about 11 amHe accused them of troublemaking anddemanded that they come out in the open with their problemsThe meeting lastedabout 10 minutes and included a warning by Huff that each one of them could bereplacedAfter the meeting with Huff the employee group called on Lacy at hisstore to protest Huff's attitudeLacy, in effect, refused to interfe re beyond suggest-ing that each one irdividually discuss the situation with HuffRunyan followed through on Lacy's suggestion and arranged a personal interviewwith Huff for about 3 p in She referred to their past cooperation and asked whatspecifically was wrongHuff accused her of an improper attitudeAt the conclu-sion of her individual conference, a group conference among Huff, Runyan, andBailey ensuedHuff said it was up to the girls to avoid trouble but nothing morespecific developedThis conference ended when Huff told the girls that he wantedthem to come in on Monday with a smile and a new outlookAccording to Runyan she told Huff that she would do whatever he wanted evenif he didn't want her to come in on Monday to which, according to Runyan Huffreplied, "That's fine with me "The testimony of Huff is to the effect that the con-ference was somewhat more acrimonious than Runyan portrayed it and ended SbenRunyan concluding a loud harangue, said "I'll just quit" to which Huff agreed thatthiswould be best for all concerned at which Runyan jumped hip and said "Nell,this ismy last day I'm through" and walked outCalled in rebuttal, Runvandenied usingthe word "quit" or saying that it was her last dayThe evidence establishes that on the occasion of her earlier quits, Runyan hadgiven notice, although the circumstances of those quits would appear substantiallydifferentFurther on the issue of voluntariness of her leaving consideration mustbe given to the testimony of Bonnie Cook, an employee of the Company s bookkeep-ing department, to the effect that on the occasion of Runyan's departure from theplant on June 18 Runyan said goodbye, shrugged her shoulders, -nd leftCot alsotestified that she was surprisedto seeRunyan at work on the following MondayI regard her testimony as entirely too subjective to form the basis of a conclusion inthe matter It also appears from her cross examination that she was not accustomedto see Runyan's usual departureI credit Runyan's accountof the closing remarks on Friday afternoon I find thatshe did not use the word "quit' nor did she say that it was her last day or that shewas throughI find that she did not intend to quit nor did she utter words whichwould lead Huff to conclude that she quit or intended to quit In this regard, inaddition to crediting her testimony, I am persuaded to a considerable extent by thefact that she behaved thereafter, in her organizational effoits and in her reportingfor work on Monday,in a mannerconsistent only with her continuing employeestatus 12I do not,however, regard the fact that her timecardwas inthe lack onMonday morning as of probative value and reject this contention of the GeneralCounselConversely, although Respondent's counsel points to a weakness in theGeneral Counsel's case in hisfailure to interrogate Doreen Bailey on this matter,I do not regard this as a fatal weakness I find that Runyan did not resign on Friday,June18, andI interprether exchange with Huff as doing no more than expressingher willingness to cooperate with Huff in the futureOn Friday night,June18,Runyan together with employees Bailey, Karr, andButtram met at the Buttram home with Edmond Buttram, a union representativeThe group decided to stage a barbecue on the following night at Elmer ThomasPark, a public park a short distance out of LawtonAt that barbecue about eightemployees and their families attendedFollowing the barbecue and again on thefollowing day, Sunday, Runyan and other employees solicited a number of employeeswho had not attended the barbecue to sign authorization caids supporting the lJ uonBolles was informed of this weekend organizational effort on Sunday at 9 30 p inThe evidenceindicatesthat the information was probably given him by employeei' On cross examinationRunyan was isked whether she discussed with anyone of ^ r theJune 19-21 weekend thematter of ieporting for work on Monday In reply she testifiedthat she discussed with Bailey the questionof whethershe shouldIry to ` work thingout "There is nothing in this discussion necessarily inconsistentwith continued statusas an employee RAINBO PHOTOCOLOR, INC.655Carson Miller who was approached by the group of Runyan, Lee, Bailey, andMargie Buttram 13 on Sunday and signed a card for the Union.We turn to the events of Monday, June 21. At 7:30 a.m. Huff was informed overthe telephone by Bolles of the union activity over the weekend. Sometime afterhis arrival at the plant about 8 or 8:30 a.m. and after completing his usual morning,checkup on operations, Huff commenced about 9:30 a.m. interviewing employeesin Bolles' office concerning their knowledge of the union campaign.Among otherswho furnished him information were employees Brandt and Miller.Doreen Baileywas specifically asked by Huff whether she was trying to stab him in the back; hetold her that he had been informed that she had been really campaigning for theUnion. It appears logical to me to infer that information relating to Bailey wouldinevitably extend also to Runyan.Runyan reported at or about her usual time.14 She testified that she went abouther usual tasks in the course of which she had occasion to see Huff several times..Her testimony, which I credit, is that she first reported to her usual department(color) but the work was slow and so she went to other areas of the plant. BonnieCook testified that she observed Runyan on that morning working at the north sideof the building from which Runyan could not see Huff's office nor be seen from it.I credit Runyan's testimony that she saw Huff on that morning; this, however, wouldnot establish that Huff saw her.Cook testified that she was surprised to see Runyan at work as she was not expect-ing her back.Huff also, testified that when he finally noticed Runyan working inthe black and white department he was surprised.In any event, Runyan was summoned to Huff's office about 11:45 a.m. She testified that Huff asked her what she was doing to which she replied that she wasworking and that, after a question as to her attitude, he handed her her paycheck.She testified, as did Huff, that she asked if she was fired; she also testified that Huffreplied that he had just fired her, whereas Huff's testimony is that he said he thoughtshe had quit and when she repeated her question he said, "So, you're fired." Shepunched out about 11:25 a.m. and left.Reference has been made above to indications that throughout her employmentRunyan had been a loud and somewhat boisterous employee and that her attitudeand work habits had interfered to some extent with the peace and quiet, and con-ceivably production, in the plant.15There is also evidence to the effect that shesometimes used profane epithets detected against fellow workers. In this connectioncompany witnesses Cook and Walling related instances of profanity in a relativelyminor key.Bolles never reprimanded her for profanity nor, apparently, was it a.major concern of Huff's.The sum total of the evidence is that throughout the entire course of her employ-ment Runyan was loud, boisterous, and somewhat profane.Yet she was rehiredtwice and, as I see the evidence her attitude was tolerated up until the weekend ofJune 20 when her termination was effected as described above.The situation is one in which the Company on first learning of union activityengaged in coercive interrogation to determine the nature and extent of organizationand became informed of Runyan's leading role.The conclusion reasonably to bemade from the timing of the discharge after long toleration of the shortcomingsalleged as the reason, impels me to the finding, which I make, that Runyan was infact discharged in reprisal for her activity in support of the Union and probablybecause of apprehension as to the effect of the support of such a dynamic personalityon the union drive.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent Company set forth in section III, above, andthere found to constitute unfair labor practices, occurring in connection with theoperations of the Respondent Company set forth in section I, above, have a close,13Respondent points out that none of the employeesengaged inactive support of theunion campaign, except for Runyan, were discharged.This consideration does not con-clusively establish that the discharge of Runyan was based on considerations other thanreprisal for her union activity.This would be particularly true in the present case where,knowing of Runyan's aggressive personality, the Company might well be expectedto single.her out for discharge as the most potent blow against the union effort.14 She testified that she arrived about 10:30 a.m. ; her timecard was punched as of10 a.m.15 She conceded having been reprimanded for loudness.. 656DECISIONSOF NATIONALLABOR RELATIONS BOARDintimate,and substantial relation totrade, traffic,and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYIn view of the findings set forth above to the effect that the Respondent Companyhas engaged in certain unfair labor practices affecting commerce, I shall recommendthat the Respondent Company be required to cease and desist therefrom and takecertain affirmative action which appears necessary and appropriate to effectuate thepolicies of the Act. In view of the finding that Patricia Runyan was discriminatorilydischarged I shall recommend that the Respondent Company be required to offerher immediate and full reinstatement to her former or a substantially equivalentposition and make her whole for loss of earnings suffered as a result of the discrimi-nation against her.The remedial relief principles of F.W. Woolworth Company,90 NLRB 289, and IsisPlumbing & Heating Co.,138 NLRB 716, shall governcalculation of backpay due her. In view of the finding of a discriminatory dischargeI shall recommend that the Respondent Company be required to cease and desistnot only from unfair labor practices of the type herein found to have been com-mitted but from any and all types of interference with employee rights under the Act.Upon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of Section2(6) and (7) of the Act and assertion of the Board's jurisdiction is warranted.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.By interrogating employees concerning their activity and the activity of otheremployees with respect to the Union, Respondent has engaged in unfair labor prac-tices defined within Section 8 (a) (1) of the Act.4.By discharging employee Patricia Runyan because of her activity on behalfof the Union, Respondent has engaged in an unfair labor practice within the scopeof Section 8(a) (3) and (1) of the Act.5.The aforesaid unfair labor practices affect commerce within themeaning ofSection 2(6) and (7) of the Act.6.Except as specifically found herein Respondent has not engaged in unfair laborpractices alleged in the complaint.RECOMMENDED ORDEROn the basis of the foregoing findings of fact and conclusions of law and upon theentire record in this case, I shall recommend that Respondent, Rainbo Photo Color,Inc., Lawton, Oklahoma, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Interrogatingemployees concerning their activity or the activities of otheremployees in support of the Union or any other labor organization of its employees.(b)Discouraging membership in or support of the Union or any other labororganizationof its ,employees by discharging or in any way discriminatingagainstthem with respect to hire, tenure, or any term or condition of employment, exceptas may be required in accordance with the proviso to Section 8(a)(3) of the Act.(c) In any other manner interfering with, restraining, or coercing employees inthe exercise of their rights guaranteed under Section 7 of the Act.2.Take the following affirmative action which appears necessary and appropriateto effectuate the policies of the Act:(a)Offer Patricia Runyan immediate and full reinstatement to her former or asubstantially equivalent position 16 without prejudice to her seniority or other rightsand privileges and make her whole for loss of earnings in the manner set forth inthe section above entitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze andgive effect to the backpay requirements hereof.le Since the record indicates'that Runyan is themother ofa small child it would notappear necessary to include reference to rights on discharge from Armed Forces in therelief or notice herein recommended. SUPERIOR ROOFING COMPANY657(c) Post at its Lawton,Oklahoma, facility,copies of the attached notice marked"Appendix."17Copies of said notice to be furnished by the Regional Director forRegion 16,shall, after being duly signed by an authorized representative of Respond-ent, be posted by it immediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced,or covered by othermaterial.(d)Notify the Regional Director for Region 16, in writing,within 20 days fromreceipt of this Decision,what steps have been taken to comply with the provisionshereof.18It is recommended that the complaint be dismissed as to allegations of unfair laborpractices not herein specifically found to have been engaged in.17 In the event that this Recommended Order be adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the RecommendedOrder of aTrial Examiner"In the notice.In the further event that the Board's Order be enforcedby a decree of a UnitedStates Courtof Appeals,the words"a Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words"a Decisionand Order.""In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director,In writing,within 10days fromthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we hereby notify our employees that:WE WILL NOT interrogate employees concerning membership in or activitieson behalf of Local Union No. 214,Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO, on their part or the part of otheremployees.WE WILL NOTdiscourage membership in the aforesaid Union or any otherlabor organization of employees by discharging or any other way discriminatingagainst employees in hire, tenure,or conditions of employment.WE WILLoffer immediate and full reinstatementwith backpayto PatriciaRunyan.RAINBO PHOTO COLOR, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, theymay communicate directly with the Board'sRegional Office, SixthFloor,Meacham Building,110 West Fifth Street, Fort Worth,Texas,Telephone No.335-4211,Extension 2145.Superior Roofing CompanyandOrland R. CooleyUnited Brotherhood of Carpenters and Joiners of America,Local No. 751, AFL-CIOandOrlandR. Cooley.Cases Nos.20-CA-3460 and 20-CB-1334.May 4, 1966DECISION AND ORDEROn January 5, 1966, Trial Examiner James T. Barker issued hisDecision in the above-entitled proceeding, finding that Respondents158 NLRB No. 68.221-731-67-vol.158-43